DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2016/0244097 A1).
Regarding claim 1, Kondo et al. disclose a suspension housing (Figs. 1-2, 14) having a suspension damper supporting portion (para. [0028] disclose “A damper housing 14 supporting a damper of an unillustrated front suspension”, i.e. a suspension damper supporting portion is present), an upper arm supporting portion (Fig. 2, 16o-1 of 9), and a lower arm supporting portion (Fig. 2, 15i-1 of 9); and 
a plurality of frames (Fig. 1, 4 and 9) connecting the suspension housing (para. [0027] – [0028] and Fig. 1 illustrates frames 4 connecting the bottom of 14 with the dashboard of a vehicle cabin structural member 3) and a vehicle cabin structural member (Fig. 1, 3); wherein at least one frame of the plurality of frames is configured to be facilitated to break in a Z-shape in vehicle plan view in an event of an oblique collision (para. [0038] disclose “upon application of an impact load from the front of the vehicle, the front curved region A1 and the rear curved region A2 of each of the upper members 9 are deformed in such a manner that intermediate regions thereof rotate in one direction. Accordingly, the entire member is stably deformed with bending into a Z shape”, i.e. the frames 4 which are components of the entire member referenced in para. [0038] will break in a Z-shape).  
[AltContent: rect]
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    560
    687
    media_image1.png
    Greyscale



As to claim 2, Kondo et al. disclose wherein at least one frame (Fig. 2, 9) of the plurality of frames comprises breakage facilitating beads (Fig. 2, 28) extending in a vertical direction on vehicle-width-direction inner and outer side portions of the at least one frame at positions offset from each other in a vehicle front-rear direction (Figs. 2-3 illustrate the inner and outer side portions of 9 with beads 28 in the vertical direction).
Regarding claim 5, Kondo et al. disclose wherein at least another one frame (Fig. 2, 9) of the plurality of frames has a curved shape bulging toward an outside in a vehicle width direction (Fig. 2 illustrates the curved shape of 9 bulging toward the outside in the vehicle width direct), and a breakage facilitating bead (Fig. 2, 28) extending in a vertical direction on a vehicle-width-direction outer-side portion of the at least another one frame (Fig. 2 illustrates the bead 29 extending in the vertical direction on the vehicle-width direction outer side).
As to claims 6-8, Kondo et al. disclose wherein at least one frame of the plurality of frames (4, 9) is inclinedly disposed such that a rear end thereof is offset in a vehicle width direction relative to a front end thereof, and is configured such that a load in a front-rear direction is input to a connecting portion thereof in an event of an oblique collision (para. [0035]).  
Regarding claim 9, Kondo et al. disclose wherein the vehicle cabin structural member (Fig. 1, 3) includes a dash panel (para. [0027]) and a hinge pillar (Fig. 1, 5); and the plurality of frames (Fig. 2, 9) comprises: an upper inner frame (Fig. 2, 16o-1) connecting an upper portion of the suspension housing (Fig. 2, 14) and an upper portion on the vehicle-width-direction inner side of the dash panel; and an upper end outer frame connecting an upper end of the suspension housing and an upper end of the hinge pillar (Fig. 1 and para. [0007] and [0027]).  
As to claim 10, Kondo et al. disclose wherein the vehicle cabin structural member (Fig. 1, 3) includes a dash panel (para. [0027]) and a hinge pillar (Fig. 1, 5); and the plurality of frames (Fig. 2, 9) comprises: an upper outer frame (Fig. 2, 16o-2) connecting an upper portion of the suspension housing (Fig. 2, 14) and a front portion of the hinge pillar (Fig. 1, 5); and a lower inner frame (Fig. 2, 16i-1) connecting a lower portion of the suspension housing (14) and a lower portion on the vehicle-width-direction inner side of the dash panel (Fig. 1).  
Regarding claim 11, Kondo et al. disclose wherein the plurality of frames (9) comprises: an upper outer frame connecting the upper portion of the suspension housing (14) and a front portion of the hinge pillar (5); and a lower inner frame (Fig. 2, 16i-1) connecting a lower portion of the suspension housing (14) and a lower portion on the vehicle-width-direction inner side of the dash panel (Fig.1).  

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ozawa (US 9,487,236 B2) disclose a front vehicle body structure that includes a suspension housing tower formed with an upper arm supporting piece and a lower arm supporting portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612